SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

418
CA 11-00780
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


IN THE MATTER OF THE APPLICATION OF JACQUELINE
FLEMING, PETITIONER-APPELLANT,

                    V                             MEMORANDUM AND ORDER

KIDSPEACE NATIONAL CENTERS, BETY FARKAS, LSMW,
PROGRAM MANAGER AND JAIME A. KOSICH, MSEDC,
FAMILY RESOURCE SPECIALIST,
RESPONDENTS-RESPONDENTS.


FRANK S. FALZONE, BUFFALO, FOR PETITIONER-APPELLANT.

HARRIS BEACH PLLC, BUFFALO (DALE WORRALL OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered May 26, 2010 in a proceeding pursuant to CPLR
article 78. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination to “terminat[e]” her certification
as a foster parent. Petitioner contends that she was denied
procedural due process because she was not given notice and
opportunity to be heard with respect to the termination. We reject
that contention. KidsPeace National Centers (respondent) notified
petitioner by letter that it would “close” her certification effective
July 10, 2009. Petitioner’s current certification to board children
expired July 2, 2009 in any event, and thus respondent essentially
notified petitioner that it would not renew her certification. “A
hearing is required only where a license is to be suspended or revoked
and . . . due process does not mandate such a hearing before the
denial of a renewal license” (Matter of M.S.B.A. Corp. v Markowitz, 23
AD3d 390, 391; see Matter of Daxor Corp. v State of N.Y. Dept. of
Health, 90 NY2d 89, 98, rearg denied 90 NY2d 937, cert denied 523 US
1074; Testwell, Inc. v New York City Dept. of Bldgs., 80 AD3d 266,
273-274). Thus, the only rights petitioner had to notice and an
opportunity to be heard were pursuant to respondent’s own policies and
the applicable state regulation, and “[t]he record amply demonstrates
that these requirements were satisfied” (Testwell, Inc., 80 AD3d at
274). With respect to the state regulation, petitioner was given
timely notice of respondent’s decision and the reasons therefor, as
                                 -2-                           418
                                                         CA 11-00780

required by 18 NYCRR 443.11 (a), and was afforded the requisite
opportunity “to meet with an official of the agency to review the
decision and the reasons for the agency decision” (18 NYCRR 443.11
[b]). We have reviewed petitioner’s remaining contentions and
conclude that they are without merit.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court